Title: From Thomas Jefferson to Jerman Baker, 6 October 1820
From: Jefferson, Thomas
To: Baker, Jerman


Dear Sir
Monticello
Oct. 6. 20.
Your favor of Sep. 26. came to hand yesterday only. I had before mentioned Wayles in a letter to Dr Cooper so as to engage his friendly attentions to him, and I now inclose you a letter to him to be handed personally, in that I have expressed my views of the most profitable course for him according to your request; and if you approve of it, perhaps Wayles might do well to take a copy of that part for his government. I am sure he will find in Dr Cooper a most useful friend and Mentor. on a suggestion unfavorable to the healthiness of Columbia, I wrote to Dr Cooper, enquiring particularly into it’s character in that respect. he gives me the strongest assurances and proofs of it’s being perfectly healthy; and indeed we may be assured of it ourselves from it’s being in a hilly country, and selected, for it’s salubrity by the legislature for the place of their sessions. I believe therefore there is nothing to be feared on that account; and if our ensuing legislature give us the aid we trust they will, our institution here may be opened the next fall, so that coming home for his autumnal vacation he may come here instead of returning to Columbia.If the Scuppernon wine you announce to me from mr Burton is delivered to Capt Peyton, he knows so well all our boatmen, that he will be able to forward it by a safe hand, and he will pay for me any expences which may have attended it.—The document on the taxes which you were so kind as to send me was exactly what I wanted: but should a new one be formed I shall be glad of a copy. our family join me in affectionate salutations to mrs Baker & yourself.Th: Jefferson